Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike Alford on 2/3/2022.

The application has been amended as follows: 
Lines 10-11 of claim 1 currently reads “rotatably coupled to the fuselage and pivotable between a first position”, this has been changed to “rotatably coupled to the fuselage and each pivotable about an associated pivot axis between a first position”.
Line 12 of claim 1 currently reads “in which the thrust is directed rearward;”, this has been changed to “in which the thrust is directed rearward, each pivot axis being perpendicular to a longitudinal axis of the aircraft and located in a plane that bisects the associated duct;”.
Lines 15-16 of claim 1 currently reads “oriented toward a nominal yaw axis of the aircraft when the first and second ducts are in the first position”, this has been changed to “oriented toward the nominal yaw axis when the first and second ducts are in the first position”.
Lines 4-5 of claim 1 currently read “the spindle defining a spindle axis about which the spindle rotates”, this has been changed to “the spindle defining a coaxial spindle axis about which the spindle rotates”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a ducted-rotor aircraft comprising: a fuselage; and first and second ducts coupled to the fuselage, the first and second ducts located on opposed sides of the fuselage and spaced from a nominal yaw axis of the aircraft, each duct comprising: a rotor that is disposed in an opening that extends through the duct, the rotor having a plurality of blades; and a control vane that is mounted aft of the plurality of blades and is pivotable about a vane axis; wherein the first and second ducts are rotatably coupled to the fuselage and each pivotable about an associated pivot axis between a first position, in which thrust from the associated duct is directed downward, and a second position, in which the thrust is directed rearward, each pivot axis being perpendicular to a longitudinal axis of the aircraft and located in a plane that bisects the associated duct; wherein the first and second ducts are located forward or rearward of the nominal yaw axis, and wherein the vane axis of each of the first and second ducts is oriented toward the nominal yaw axis when the first and second ducts are in the first position.
Claim 11 is allowable because the prior art of record fails to teach or suggest a duct for a ducted-rotor aircraft, the duct comprising: a cowling that defines an annular opening that extends through the duct; a spindle that extends outward from the cowling and is configured for rotatably coupling the cowling to a fuselage of the aircraft, the spindle defining a coaxial spindle axis about which the spindle rotates; a rotor that is disposed within the opening, the rotor having a plurality of blades; and a control vane that is mounted aft of the plurality of blades and is pivotable about a vane axis; wherein the duct is configured to be coupled to the fuselage forward or aft of a nominal center of gravity of the aircraft and pivotable between a first position, in which thrust from the duct is directed downward, and a second position, in which the thrust is directed rearward, the vane axis being oriented toward the nominal 
The best prior art of record is Spencer (WO 2019/116101) which does teach a ducted-rotor aircraft comprising: a fuselage; and first and second ducts coupled to the fuselage, the first and second ducts located on opposed sides of the fuselage and spaced from a nominal yaw axis of the aircraft, each duct comprising: a rotor that is disposed in an opening that extends through the duct, the rotor having a plurality of blades; wherein the first and second ducts are rotatably coupled to the fuselage and each pivotable about an associated pivot axis between a first position, in which thrust from the associated duct is directed downward, and a second position, in which the thrust is directed rearward, wherein the first and second ducts are located forward or rearward of the nominal yaw axis,  wherein the connection between the ducts and the fuselage is oriented toward the nominal yaw axis.   But does not teach a control vane that is mounted aft of the plurality of blades and is pivotable about a vane axis; each pivot axis being perpendicular to a longitudinal axis of the aircraft and located in a plane that bisects the associated duct; and wherein the vane axis of each of the first and second ducts is oriented toward the nominal yaw axis when the first and second ducts are in the first position.
Another prior art of record is Bermond (PGPub #2015/0314865) which does teach a control vane that is mounted aft of the plurality of blades and is pivotable about a vane axis; and when the control vanes of Bermond are placed on the connections of Spencer it would result in the vane axis of each of the first and second ducts is oriented toward the nominal yaw axis when the first and second ducts are in the first position.
However, it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spencer to have each pivot axis being perpendicular to a longitudinal axis of the aircraft and located in a plane that bisects the associated duct while also having the vane axis of each of the first and second ducts is oriented toward the nominal yaw axis when the first and second 
The best prior art of record Spencer (WO 2019/116101) also does teach a duct for a ducted-rotor aircraft, the duct comprising: a cowling that defines an annular opening that extends through the duct; a support arm that extends outward from the cowling and is configured for rotatably coupling the cowling to a fuselage of the aircraft, the support arm defining a coaxial support arm axis about which the support arm rotates; a rotor that is disposed within the opening, the rotor having a plurality of blades; wherein the duct is configured to be coupled to the fuselage forward or aft of a nominal center of gravity of the aircraft and pivotable between a first position, in which thrust from the duct is directed downward, and a second position, in which the thrust is directed rearward, wherein the support arm is oriented toward the nominal yaw axis.  But does not teach that the support arm is a spindle and a control vane that is mounted aft of the plurality of blades and is pivotable about a vane axis; the vane axis being oriented toward the nominal center of gravity of the aircraft when the duct is in the first position; and wherein the vane axis is not parallel with the spindle axis.
Another prior art of record, Bermond (PGPub #2015/0314865) does teach a control vane that is mounted aft of the plurality of blades and is pivotable about a vane axis; and when the control vanes of Bermond are placed on the connections of Spencer it would result in the vane axis of each of the first and second ducts is oriented toward the nominal yaw axis when the first and second ducts are in the first position.
Additionally, Karem (PGPub #2009/0266941) does teach that the support arm is a spindle.
However, it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to the vane axis not parallel with the spindle axis because when the ducts of the prior art references rotate about a coaxial axis the direction of the control vane is parallel to the spindle axis, and when Spencer rotates the duct about an axis that is not parallel to the support arm directed towards the yaw axis, the rotation axis is not coaxial with the support arm.
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spencer to teach the missing limitations of claims 1, or 11 without the use of hindsight reconstruction as the is no obvious motivation to make the changes.
Claims 2, 4-10, and 15-20 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647